As filed with the Securities and Exchange Commission on May 17, 2011 Registration No. 333-144359 Registration No. 333-122021 Registration No. 333-106082 Registration No. 333-90400 Registration No. 333-73170 Registration No. 333-82755 Registration No. 333-74733 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-144359 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-122021 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-106082 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-90400 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-73170 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-82755 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-74733 UNDERTHE SECURITIES ACT OF 1933 CARDIOGENESIS CORPORATION (Exact name of Registrant as specified in its charter) California 77-0223740 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o CryoLife, Inc. 1655 Roberts Boulevard, NW Kennesaw, Georgia 30144 (770) 419-3355 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) EMPLOYEE STOCK PURCHASE PLAN STOCK OPTION PLAN DIRECTOR STOCK OPTION PLAN 1 CARDIOGENESIS 1 CARDIOGENESIS 1 CARDIOGENESIS 1 CARDIOGENESIS 1 (Full title of the plans) Steven G. Anderson President and Chief Executive Officer Cardiogenesis Corporation c/o CryoLife, Inc. 1655 Roberts Boulevard, NW Kennesaw, Georgia 30144 (770) 419-3355 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: B. Joseph Alley, Jr., Esq. Jeffrey W. Burris, Esq. Arnall Golden Gregory LLP Vice President and General Counsel Suite 2100 CryoLife, Inc. 171 17th Street, NW 1655 Roberts Boulevard, NW Atlanta, Georgia 30363-1031 Kennesaw, Georgia 30144 (404) 873-8500 (770) 419-3355 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ DEREGISTRATION OF SECURITIES Cardiogenesis Corporation (the “Company”) is filing these Post-Effective Amendments (these “Post-Effective Amendments”) to the following Registration Statements on Form S-8 (collectively, the “Prior Registration Statements”) in order to deregister certain shares of the Company’s common stock, no par value (the “Common Stock”), thereby registered for offer or sale pursuant to the Company’s Employee Stock Purchase Plan, Stock Option Plan, Director Stock Option Plan, 1996 Employee Stock Purchase Plan, Cardiogenesis 1996 Employee Stock Purchase Plan, Cardiogenesis 1996 Equity Incentive Plan, Cardiogenesis 1996 Directors Stock Option Plan and Cardiogenesis 1993 Equity Incentive Plan: (i) Registration No. 333-144359, filed on July 5, 2007, registering an aggregate of 1,650,000 shares of Common Stock under the Stock Option Plan, Employee Stock Purchase Plan and Director Stock Option Plan. (ii) Registration No. 333-122021, filed on January 13, 2005, registering an aggregate of 1,950,000 shares of Common Stock under Stock Option Plan, Employee Stock Purchase Plan and Director Stock Option Plan. (iii) Registration No. 333-106082, filed on June 13, 2003, registering an aggregate of 6,803,171 shares of Common Stock under the Stock Option Plan, 1996 Employee Stock Purchase Plan and Director Stock Option Plan. (iv) Registration No. 333-90400, filed on June 13, 2002, registering an aggregate of 1,750,000 shares of Common Stock under the Stock Option Plan and Director Stock Option Plan. (v) Registration No. 333-73170, filed on November 13, 2001, registering an aggregate of 800,000 shares of Common Stock under the Stock Option Plan and 1996 Employee Stock Purchase Plan. (vi) Registration No. 333-82755, filed on July 13, 1999, registering an aggregate of 1,375,000 shares of Common Stock under the Stock Option Plan, 1996 Employee Stock Purchase Plan and Director Stock Option Plan. (vii) Registration No. 333-74733, filed on March 19, 1999, registering an aggregate of 1,739,000 shares of Common Stock under the Cardiogenesis 1993 Equity Incentive Plan, Cardiogenesis 1996 Equity Incentive Plan, Cardiogenesis 1996 Directors Stock Option Plan and Cardiogenesis 1996 Employee Stock Purchase Plan. On May 17, 2010, pursuant to an Amended and Restated Agreement and Plan of Merger, dated as of April 14, 2011, by and among CryoLife, Inc., a Florida corporation (“Parent”), CL Falcon, Inc., a Florida corporation and a wholly-owned indirect subsidiary of Parent (“Merger Sub”), and the Company, Merger Sub merged with and into the Company, with the Company continuing as the surviving corporation (the “Merger”). In connection with the Merger, the offerings pursuant to the Prior Registration Statements have been terminated. In accordance with undertakings made by the Company in the Prior Registration Statements to remove from registration, by means of post-effective amendments, any of the securities registered pursuant to the Prior Registration Statements that remain unsold/unissued at the termination of the offerings, the Company hereby removes from registration all shares of Common Stock and options to purchase Common Stock registered under the Registration Statements but not sold/issued under the Registration Statements as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused these Post-Effective Amendments to the Prior Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Irvine, State of California, on May 17, 2011. CARDIOGENESIS CORPORATION. By: /s/D.A. Lee D. Ashley Lee Executive Vice President, CFO, COO, and Treasurer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Steven G. Anderson President, Chief Executive Officer, and Director May 17, 2011 Steven G. Anderson (Principal Executive Officer) /s/ D.A. Lee Executive Vice President, CFO, COO and Treasurer and Secretary May 17, 2011 D. Ashley Lee (Principal Financial and Accounting Officer)
